DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 10/01/2020 and 04/12/2021 are in compliance with the provisions of 37 CFR 1.97 and were considered by the examiner.   

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-5, 8, 10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US-PGPUB 2016/0085319). 
 	Regarding claim 1, Kim discloses an electronic device (Mobile terminal 100; see fig. 1 and paragraph 0035) comprising: 
 	a foldable display (Flexible display unit 151; see figs. 1, 2D, 2E and paragraphs 0035, 0040-0041); 
 	a camera (Camera 121; see figs. 1 and paragraphs 0035, 0038, 0057); 
 	a processor (Controller 180; see fig. 1 and paragraph 0035); and 
 	a memory (Memory 170; see fig. 1 and paragraph 0044) operatively connected to the processor, wherein the memory stores instructions that cause, when executed (Programs to be stored in the memory 170, installed in the mobile terminal 100, and executed by the controller 180 to perform an operation (or function) for the mobile terminal 100; see paragraph 0044), the processor to:
 	 detect activation of the camera (see fig. 14A and paragraph 0227) in an unfolded state of the foldable display with a specified angle (It is determined as an `open state` while an angle amongst the display regions disposed on an inner surface is more than a `reference angle; see figs. 2D, 2E and paragraphs 0125, 0110, 0039-0040, 0061); 
 	identify a first region (Regions 151a and 151b; see fig. 14A and paragraph 0227) and a second region (Region 151c; see fig. 14A and paragraph 0227) in the foldable display in response to detecting camera activation (see fig. 14A and paragraph 0227); 

 	output illumination light based on the second region (Turn-on display region 151c and output light to display graphic setting menu 14-2; see fig. 14A and paragraph 0227). 

 	Regarding claim 2, Kim discloses everything claimed as applied above (see claim 1). In addition, Kim discloses the instructions are further configured to cause the processor to: detect a transition of the foldable display to the unfolded state with an angle less than the specified angle in a shooting mode (The bend sensor outputs different signals according to the extent that the flexible display unit 151 is folded or bent; see paragraph 0040. The first display region 151a and the second display region 151b may be folded or unfolded within a predetermined angle (for instance, 0º ~ 210º) or at a specific angle within a range of 0º ~ 360º depending on a hinge structure. An opened state` indicates that inside of the terminal is exposed, namely, a plurality of display regions disposed inside the terminal are partially or entirely unfolded based on a hinge, and exposed to a front surface; see paragraphs 0108-0110 and figs. 2D-2E); and divide the foldable display into the first region and the second region in response to detecting the transition to the unfolded state (Regions 151a, 151b and 151c; see fig. 2E). 

claim 3, Kim discloses everything claimed as applied above (see claim 1). In addition, Kim discloses the foldable display includes at least one folding axis and is divided into at least two regions based on the at least one folding axis (See the bending axis between regions 151a and 151b in figs. 2D, 2E and bending axis between regions 151b and 151c in figs. 2G, 2H. The flexible display unit 151 has a foldable and un-foldable structure and its screen can be divided into a plurality of screens (display regions; see paragraph 0106). 

 	Regarding claim 4, Kim discloses everything claimed as applied above (see claim 3). In addition, Kim discloses the instructions are further configured to cause the processor to identify the first region and the second region based on the at least one folding axis (Regions 151a, 151b, 151c; see paragraph 0106 and figs. 2D, 2E). 

 	Regarding claim 5, Kim discloses everything claimed as applied above (see claim 1). In addition, Kim discloses the instructions are further configured to cause the processor to: identify a state of the foldable display in response to a user input for activating the camera (The control unit 180 is configured to display applications 4-2, for instance, a camera application. Unit 180 is configured to execute a selected application when a specific application is selected by a user among the applications which are displayed; see paragraphs 0173-0175); display a live view of an object obtained by the camera through a designated region of the foldable display based on a first state of the foldable display (The control unit 180 is configured to display a preview image 14-1 captured by the camera 121 on the first and second display regions 151a and 151b of 
 
 	Regarding claim 8, Kim discloses everything claimed as applied above (see claim 1). In addition, Kim discloses the instructions are further configured to cause the processor to generate a lighting plate by using at least two regions based on at least two folding sites (the lighting camera menu 10-4 can be display in region 151b; see fig. 10D or menu 14-2 can be display in region 151c; see fig. 14A).  

 	Regarding claim 10, Kim discloses everything claimed as applied above (see claim 1). In addition, Kim discloses the instructions are further configured to cause the processor to provide a shooting function in response to a user input on the second region (Display an execution screen of the camera application on the third display region 151c when a user's touch input 15-2 is applied to the third display region 151c; see paragraph 0233 and fig. 15B). 

 	

claim 12, Kim discloses everything claimed as applied above (see claim 1). In addition, Kim discloses the instructions are further configured to cause the processor to: divide the foldable display into a first region (regions 151a, 151b; see fig. 14A) and a second region (region 151c; see fig. 14A) when the electronic device is in an unfolded state with an angle less than the specified angle and enter a shooting mode (The bend sensor outputs different signals according to the extent that the flexible display unit 151 is folded or bent; see paragraph 0040. The first display region 151a and the second display region 151b may be folded or unfolded within a predetermined angle (for instance, 0º ~ 210º) or at a specific angle within a range of 0º ~ 360º depending on a hinge structure. An opened state` indicates that inside of the terminal is exposed, namely, a plurality of display regions disposed inside the terminal are partially or entirely unfolded based on a hinge, and exposed to a front surface; see paragraphs 0108-0110 and figs. 2D-2E); display a live view of an image obtained by the camera on the first region (The control unit 180 is configured to display a preview image 14-1 captured by the camera 121 on the first and second display regions 151a and 151b of the flexible display unit 151; see fig. 14A and paragraph 0227); and set the second region as a lighting plate for illumination of the camera (Turn-on display region 151c and output light to display graphic setting menu 14-2; see fig. 14A and paragraph 0227). 

 	Regarding claim 13, Kim discloses everything claimed as applied above (see claim 12). In addition, Kim discloses the instructions are further configured to cause the processor to provide a user interface for operating the lighting plate on the second region (Displaying setting menu 14-2; see fig. 14A and paragraph 0227). 

 	Regarding claim 14, Kim discloses everything claimed as applied above (see claim 12). In addition, Kim discloses the instructions are further configured to cause the processor to provide a user interface for operating the lighting plate on the lighting plate (Displaying setting menu 14-2; see fig. 14A and paragraph 0227) while outputting illumination light through the second region (The control unit 180 is configured to gradually increase a brightness value when a brightness setting menu for setting a brightness value is touched by a user and a folding angle of the first and second display regions 151a and 151b is gradually increased; see paragraph 0228).   

 	Regarding claim 15, Kim discloses everything claimed as applied above (see claim 12). In addition, Kim discloses the instructions are further configured to cause the processor to: detect a user input for a specified object in the unfolded state of the electronic device with the specified angle (The bend sensor outputs different signals according to the extent that the flexible display unit 151 is folded or bent; see paragraph 0040. The first display region 151a and the second display region 151b may be folded or unfolded within a predetermined angle (for instance, 0º ~ 210º) or at a specific angle within a range of 0º ~ 360º depending on a hinge structure; see paragraphs 0108-0110 and figs. 2D-2E); and divide the foldable display into the first region and the second region in response to the user input (regions 151a, 151b and 151c; see figs. 2E and 14A). 

claim 16, Kim discloses an electronic device (Mobile terminal 100; see fig. 1 and paragraph 0035) comprising: 
 	a foldable display (Flexible display unit 151; see figs. 1, 2D, 2E and paragraphs 0035, 0040-0041); 
 	a camera (Camera 121; see figs. 1 and paragraphs 0035, 0038, 0057); 
 	a processor (Controller 180; see fig. 1 and paragraph 0035); and
 	a memory (Memory 170; see fig. 1 and paragraph 0044) operatively connected to the processor, wherein the memory stores instructions that cause, when executed (Programs to be stored in the memory 170, installed in the mobile terminal 100, and executed by the controller 180 to perform an operation (or function) for the mobile terminal 100; see paragraph 0044), the processor to: 
 	detect a user input for activating the camera (The control unit 180 is configured to display applications 4-2, for instance, a camera application. Unit 180 is configured to execute a selected application when a specific application is selected by a user among the applications which are displayed; see paragraphs 0173-0175); 
 	identify a state of the foldable display based on the user input (control the menu touched by the user according to the changed folding angle; see paragraph 0227-0228); 
 	display a live view of an object obtained by the camera through a designated region of the foldable display based on a first state of the foldable display (The control unit 180 is configured to display a preview image 14-1 captured by the camera 121 on the first and second display regions 151a and 151b of the flexible display unit 151; see fig. 14A and paragraph 0227); 

  	display a live view of an object obtained by the camera based on the first region (Display a preview image 14-1 captured by the camera 121 on the first and second display regions 151a and 151b; see fig. 14A and paragraph 0227); and output illumination light based on the second region (Turn-on display region 151c and output light to display graphic setting menu 14-2; see fig. 14A and paragraph 0227). 

 	Regarding claim 17, Kim discloses everything claimed as applied above (see claim 16). In addition, Kim discloses the first state includes an unfolded state with a specified angle or a fully unfolded state, and wherein the second state includes an unfolded state with an angle less than the specified angle (The bend sensor outputs different signals according to the extent that the flexible display unit 151 is folded or bent; see paragraph 0040. The first display region 151a and the second display region 151b may be folded or unfolded within a predetermined angle (for instance, 0º ~ 210º) or at a specific angle within a range of 0º ~ 360º depending on a hinge structure; see paragraphs 0108-0110 and figs. 2D-2E, 14A-14B).


claim 18, Kim discloses an operation method of an electronic device (Mobile terminal 100; see fig. 1 and paragraph 0035) including a foldable display (Flexible display unit 151; see figs. 1, 2D, 2E and paragraphs 0035, 0040-0041), the operation method comprising: 
 	detecting activation of a camera (see fig. 14A and paragraph 0227) in an unfolded state of the foldable display with a specified angle (It is determined as an `open state` while an angle amongst the display regions disposed on an inner surface is more than a `reference angle; see figs. 2D, 2E and paragraphs 0125, 0110, 0039-0040, 0061); 
 	identifying a first region (Regions 151a and 151b; see fig. 14A and paragraph 0227) and a second region (Region 151c; see fig. 14A and paragraph 0227) in the foldable display in response to detecting camera activation (see fig. 14A and paragraph 0227); 
 	displaying a live view for the camera based on the first region (The control unit 180 is configured to display a preview image 14-1 captured by the camera 121 on the first and second display regions 151a and 151b of the flexible display unit 151; see fig. 14A and paragraph 0227); and 
 	outputting illumination light based on the second region (Turn-on display region 151c and output light to display graphic setting menu 14-2; see fig. 14A and paragraph 0227). 


claim 19, Kim discloses everything claimed as applied above (see claim 18). In addition, Kim discloses further comprising: detecting a transition of the foldable display to an unfolded state with an angle less than the specified angle in a shooting mode (The bend sensor outputs different signals according to the extent that the flexible display unit 151 is folded or bent; see paragraph 0040. The first display region 151a and the second display region 151b may be folded or unfolded within a predetermined angle (for instance, 0º ~ 210º) or at a specific angle within a range of 0º ~ 360º depending on a hinge structure. An opened state` indicates that inside of the terminal is exposed, namely, a plurality of display regions disposed inside the terminal are partially or entirely unfolded based on a hinge, and exposed to a front surface; see paragraphs 0108-0110 and figs. 2D-2E); and dividing the foldable display into the first region and the second region in response to detecting the transition to the unfolded state (Regions 151a, 151b and 151c; see fig. 2E). 

 	Regarding claim 20, Kim discloses everything claimed as applied above (see claim 18). In addition, Kim discloses further comprising: detecting a user input for activating the camera (The control unit 180 is configured to display applications 4-2, for instance, a camera application. Unit 180 is configured to execute a selected application when a specific application is selected by a user among the applications which are displayed; see paragraphs 0173-0175); identifying a state of the foldable display in response to the user input (control the menu touched by the user according to the changed folding angle; see paragraph 0227-0228); displaying a live view of an object obtained by the camera on a designated region of the foldable display based on a first .  


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Seo et al. (US-PGPUB 2013/0321340). 	
Regarding claim 6, Kim discloses everything claimed as applied above (see claim 1). However, Kim fails to disclose the instructions are further configured to cause the processor to provide a transition animation when separating the first region and the second region.  
 	On the other hand, Seo discloses provide a transition animation when separating the first region and the second region (Device displays an animation 1502d in response to the detection of the folding 1500d between the first and second touch panels 2 and 4; see fig. 25K and paragraph 0539). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Seo to provide a transition animation when separating the first region and the second region for the purpose of generating the interest of the photographer for implementing different imaging applications.   

10. 	Claims 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Yamazaki et al. (US-PGPUB 2015/0163410). 
 	Regarding claim 7, Kim discloses everything claimed as applied above (see claim 1). However, Kim fails to disclose the instructions are further configured to cause the processor to: move the live view in a slide manner to the first region and display it thereon; and provide a user interface related to a lighting plate in a fade-in manner on the second region.  
 	Nevertheless, Yamazaki discloses the instructions are further configured to cause the processor to: move the live view in a slide manner to the first region and 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Yamazaki to provide instructions configured to cause the processor to: move the live view in a slide manner to the first region and display it thereon; and provide a user interface related to a lighting plate in a fade-in manner on the second region for the purpose of displaying information in accordance to user preferences. 

	Regarding claim 9, Kim discloses everything claimed as applied above (see claim 8). However, Kim fails to disclose the instructions are further configured to cause the processor to provide different illumination light for the at least two regions.  
 	On the other hand, Yamazaki discloses the instructions are further configured to cause the processor to provide different illumination light for the at least two regions (A 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Yamazaki to provide the instructions are further configured to cause the processor to provide different illumination light for the at least two regions for the purpose of displaying information in accordance to user preferences.   

 	Regarding claim 11, Kim discloses everything claimed as applied above (see claim 1). However, Kim fails to disclose the instructions are further configured to cause the processor to provide a virtual boundary identical to a boundary of a shooting result regardless of a rotation direction of the electronic device in response to the electronic device being rotated.  
 	Nevertheless, Yamazaki discloses the instructions are further configured to cause the processor to provide a virtual boundary identical to a boundary of a shooting result regardless of a rotation direction of the electronic device in response to the electronic device being rotated (When the electronic device 101 and the display device 102 are rotated, the arrangement of the regions 104 and 106 can be changed accordingly. For example, FIG. 14A illustrates the case where the electronic device 101 in FIG. 1A is rotated clockwise. In contrast, FIG. 14B illustrates the case where the 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim and Yamazaki to provide the instructions are further configured to cause the processor to provide a virtual boundary identical to a boundary of a shooting result regardless of a rotation direction of the electronic device in response to the electronic device being rotated for the purpose of enabling the line of sight of a subject to be easily directed to the camera portion.

 	
Citation of Pertinent Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Kim et al. (US-PGPUB 2013/0148002) discloses when an angle ɣ between the first panel 10 and the second panel 20 is about 180 degrees, as illustrated in FIG. 8, the image of the subject incident through the lens units 112 may be disposed on the second region 32 of the electronic mirror display unit 32. While the self-image capturing function is performed, the illumination function of emitting illumination light may be performed using the first region 31 of the electronic mirror display unit 30.
 
 

Contact Information
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        04/28/202133